EX-10.(L)(6) 5 exhibitl6.htm AMENDMENT NO. 5 ALLTEL PROFIT-SHARING PLAN

Exhibit (l)(6)

AMENDMENT NO. 5
TO
ALLTEL CORPORATION PROFIT-SHARING PLAN
(January 1, 2002 Restatement)

     WHEREAS, ALLTEL Corporation (the “Company”) maintains the ALLTEL
Corporation Profit-Sharing Plan, as amended and restated effective January 1,
2002, and as subsequently amended (the “Plan”); and

     WHEREAS, the Company desires further to amend the Plan;

     NOW, THEREFORE, the Company hereby amends the Plan in the respects
hereinafter set forth.

          1. Effective as of February 20, 2002, Appendix D of the Plan is
amended by adding subsection (j) at the end thereof to provide as follows:



  (j)   Each person who



(i)   was an active employee of CellCom/New-Cell, Inc. and became an Employee on
February 20, 2004;   (ii)   met the eligibility requirements to become a
Participant on or before the last day of the 2004 Plan Year; and   (iii)   is
not otherwise eligible for an allocation of Employer Contribution for the 2004
Plan Year under Section 13.04;



shall receive an allocation of Employer Contribution for the 2004 Plan Year as
provided in this Appendix D.

          2. Effective as of November 1, 2004, Appendix D of the Plan is amended
by adding subsection (k) at the end thereof to provide as follows:



  (k)   Each person who



(i)   was an active employee of MobileTel, LLC and became an Employee on
November 1, 2004;   (ii)   met the eligibility requirements to become a
Participant on or before the last day of the 2004 Plan Year; and

 

(iii)   is not otherwise eligible for an allocation of Employer Contribution for
the 2004 Plan Year under Section 13.04;



shall receive an allocation of Employer Contribution for the 2004 Plan Year as
provided in this Appendix D.

          3. Effective as of December 1, 2004, Appendix D of the Plan is amended
by adding subsection (l) at the end thereof to provide as follows:



  (l)   Each person who



(i)   was an active employee of United States Cellular Corporation (“USCC”) and
became an Employee either on December 1, 2004 or pursuant to the Purchase
Agreement between USCC and the Company effective December 1, 2004;   (ii)   met
the eligibility requirements to become a Participant on or before the last day
of the 2004 Plan Year; and   (iii)   is not otherwise eligible for an allocation
of Employer Contribution for the 2004 Plan Year under Section 13.04;



shall receive an allocation of Employer Contribution for the 2004 Plan Year as
provided in this Appendix D.

     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused
this Amendment to be executed on this 13th day of December, 2004.

            ALLTEL CORPORATION

 
      By:   /s/ Scott T. Ford       Title: President and Chief Executive Officer
           

-2-